DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 10/09/2020. Claims 1-20 were pending for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“plurality of loops configured to be circumscribed around”, “plurality of anchoring finger caps configured to be circumscribed around and “tendons configured to extend”, “tendons are configured to cause the loops to decrease in diameter”, “tendons are configured to apply a force” in claims 1 and 15, respectively. 
“tendons are configured/operable to apply a pulling force” in claims 2 and 17 
haptic actuator is configured to apply force feedback or force” in claim 5, 16
 haptic actuator is configured to apply vibration” in claim 6,
“haptic actuator is configured to apply pressure”, in claim 7,
“haptic actuator is configured to apply a temperature variation”, in claim 8,  
“compliant material configured to be positioned between the loops and the user's fingers and thumb”, in claim 9,
“first tendons configured to apply a force” and “a plurality of second and third tendons configured to cause loops to decrease in diameter”, in claims 10 and 16, 
“at least two loops configured to be circumscribed around different points/extremities” in claims 11 and 18, 
“tendons are configured to cause the loops to decrease in diameter”, “tendons are configured to cause the loops to decrease in diameter” in claims 13, 14 and 15 
“tendons operable to cause the loops to transition from the first state to the second stat” in claim 20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (U.S. Patent Application Pub. 2017/0165567) in view of Nogami et al. (U.S. Patent Application Pub. 20070290988) further in view of Weidner (U.S. Patent Application Pub. 2019/0282426).  

Regarding claim 1, Walters teaches a haptic feedback device to be worn on top of a user's hand (Figs 2A,2B, 2C, 3A, 3B and 5; glove mechanism 200), the device comprising:
a plurality of loops around the user's fingers and thumb (Figs 2-3; glove mechanism 200);
a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb (Fig 2A-2B; finger caps 202);
Walters does not expressly teach a plurality of loops configured to be circumscribed around the user's fingers and thumb, at least one haptic actuator housed within each of the anchoring finger caps, nor, a plurality of tendons coupled to the loops and the anchoring finger caps, the tendons configured to extend along the user's fingers and thumb;
wherein the tendons are configured to cause the loops to decrease in diameter to conform to the user's fingers and thumb; and wherein the tendons are configured to apply a force to the anchoring finger caps when actuated.
 Nogami from an analogous tactile feedback art (Figs 11-15) also teaches the concept of a device including a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb (¶043, Fig 1; an arrangement in which the user wears a finger sack or glove which includes plurality of anchoring finger caps covering fingers and thumb. Examiner note: a glove which covers the fingers inherently has finger caps and are anchored to the body of the glove); and
at least one haptic actuator housed within each of the anchoring finger caps (¶042; vibration motors 10 & 11 are put on fingertips; ¶043; allows user to fix/wear vibration motor on fingertips with a band; ¶075; each fingertip portion includes vibration motor used to provide tactile-feedback).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the device of Walters with the concept of including a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb and at least one haptic actuator housed within each of the anchoring finger caps, as taught by Nogami for the advantage of allowing users to fix vibration motor on fingertips with a band to provide tactile-feedback.
Walter and Nogami both remain silent on a plurality of tendons coupled to the loops and the anchoring finger caps, the tendons configured to extend along the user's fingers and thumb;
wherein the tendons are configured to cause the loops to decrease in diameter to conform to the user's fingers and thumb; and wherein the tendons are configured to apply a force to the anchoring finger caps when actuated. Weidner from an analogous finger glove art teaches a device to be worn on top of a user's hand (Figs 1-2), the device comprising 
a plurality of loops (ribbon-shaped loop 22) configured to be circumscribed around the user's fingers and thumb; (Fig 1; fastening member formed as ribbon-shaped loop 22 integrated /incorporated into finger glove) comprising
a plurality of tendons (tension members 20) coupled to the loops and the anchoring finger caps, the tendons configured to extend along the user's fingers and thumb (¶074; tension members 20 are formed as wires or (monofilament) strings, the distal end of each being attached to a fastening member which is formed as a ribbon-shaped loop 22);
wherein the tendons are configured to cause the loops to decrease in diameter to conform to the user's fingers and thumb (¶074; the ribbon-shaped loops 22 are integrated/incorporated into finger glove, so slippage of loops 22 in distal or proximal direction is substantially prevented… by displacing the tension members 20, the loops 22 tighten around the finger bones and exert a force on the finger bones).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Walters with the concept of a plurality of loops configured to be circumscribed around the user's fingers and thumb, at least one haptic actuator housed within each of the anchoring finger caps, nor, a plurality of tendons coupled to the loops and the anchoring finger caps, the tendons configured to extend along the user's fingers and thumb; wherein the tendons are configured to cause the loops to decrease in diameter to conform to the user's fingers and thumb; and wherein the tendons are configured to apply a force to the anchoring finger caps when actuated, as taught by Weidner for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand.

Regarding claim 2, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Weidner further teaches wherein the tendons are configured to apply a pulling force to the loops to cause the loops to decrease in diameter (¶074; loops 22 tighten around the finger bones and exert a force on the finger bones… force is exerted on finger bones by  portions of the loops 22 opposite to the tension members 20). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand. 

Regarding claim 3, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Weidner teaches the haptic feedback device further comprising a palm portion configured to be circumscribed around the user's palm (Fig 1, ¶077; tension members offset from the midline along palm of hand to wrist). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand.  

Regarding claim 4, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 3, and Walters further teaches that the actuators/vibration motors may be put on any portion of a human body (¶009; any part of the body, or even as a whole suite) Nogami also further teaches that the actuators/vibration motors may be put on any portion of a human body (¶042). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above, so that the palm portion comprises at least one haptic actuator to provide haptic feedback to any specific portion of a user’s body including a user’s palm for example. 

Regarding claim 5, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Walters further teaches wherein one or more of the at least one haptic actuator is configured to apply force feedback (¶005;  haptic mechanism for using resistive force and/or retractive force applied to the fingers, hands, arms and/or other appendages of a user for the purpose of providing haptic feedback that creates physical sensations to recreate the sense of touch. Resistive force may impede or entirely inhibit the opening or closing of a joint of a subject in at least one direction. Retractive force may pull (or push) a portion of a subject to open (or close) a joint. Nogami also further teaches wherein one or more of the at least one haptic actuator is configured to apply force feedback (¶075; tactile-feedback device having such a configuration… can perform a high grade perceptual presentation such as allowing a user to perceive a plane and an object surface). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above, so that the haptic feedback device includes at least one haptic actuator to apply force feedback for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface. 

Regarding claim 6, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Walters further teaches the concept wherein one or more of the at least one haptic actuator is configured to apply vibration (¶008; haptic mechanism provided includes a novel combination of actuators, retraction mechanisms, and tensioning cables to apply resistive and/or retractive force to portions of a subject (e.g., fingers, hand, and arm), and methods and systems for interfacing with such a haptic mechanism… including vibrating haptic gloves).

Regarding claim 7, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Walters further teaches wherein one or more of the at least one haptic actuator is configured to apply pressure (¶071; retraction mechanism may include a tensioning mechanism constructed to keep tensioning cable taught/take up any slack therein… tensioning mechanism may include passive or active components that can be used to apply pressure).

Regarding claim 9, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Weidner further teaches the haptic feedback device further comprising a compliant material configured to be positioned between the loops and the user's fingers and thumb when the device is worn by the user (¶016; expandable element, during use of the device, is force-fittedly slung around body part, wherein, for instance, the expandable element may take the form of a strap… may be made of elastic material, which is wound around the arm or the leg during use of the device in an expanded state and is force-fittedly connected to the restoring force of the elastic material; also see ¶052;  fastening member can be provided with a slip-resistant silicone layer). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand.  

Regarding claim 10, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Walters further teaches the concept wherein the plurality of tendons comprises a plurality of first tendons configured to apply a force to the to the anchoring finger caps (Figs 2-3, ¶069; tensioning cables 206 provide resistive force to finger caps 202); and Weidner further teaches a plurality of second and third tendons configured to cause loops to decrease in diameter (¶073, Fig 2; tension units 18 comprise a plurality of helical elements 18a made of a shape memory alloy, the length of which can be shortened by means of a control signal of a controller; Examiner: the shortening of length is the decrease in diameter). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand. 

Regarding claim 11, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Weidner further teaches haptic feedback device of claim 1, wherein the plurality of loops comprises at least two loops configured to be circumscribed around different points along at least one of the user's fingers (see Fig 1). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand.  
Regarding claim 12, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Walters teaches the haptic feedback device further comprising a control device (Figs 2-3, controller 216). Nogami also further teaches a control device (control unit 1) coupled to a plurality of tendons, wherein the control device is configured to control operation of the tendons (Figs 1 & 19) and lastly, Weidner also further teaches a control device coupled to a plurality of tendons, wherein the control device is configured to control operation of the tendons (¶055; a control system with a sensor unit, wherein the control system is configured to control the first tensile force, also see ¶073; tension units 18 may each comprise a plurality of helical elements 18a made of a shape memory alloy, the length of which can be shortened by means of a control signal of a controller (not shown)). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand.  

Regarding claim 13, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Weidner teaches wherein the tendons are configured to cause the loops to decrease in diameter to conform to the user's fingers and thumb upon activation of the device (Fig 1, ¶074; by displacing tension members 20, loops 22 tighten around finger bones and exert force on finger bones. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand. 
 
Regarding claim 14, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, and Weidner further teaches wherein the loops are configured to increase in diameter such that the user's fingers and thumb can be removed from the device upon deactivation of the device.  (¶075; with loop 22, it is possible to support movement in different directions and in particular to support flexing and extending of the hand bones; Examiner interprets extending of loop as functionally equivalent to increasing in diameter). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand. 

Regarding claim 15, Walters teaches a haptic feedback device to be worn on top of a user's hand (Figs 2A,2B, 2C, 3A, 3B and 5; glove mechanism 200), comprising:
a palm portion to be worn around the user's palm (Figs 2-3; glove mechanism 200);
a plurality of loops configured to be worn around each of the user's fingers (Figs 2-3; glove mechanism 200);
Walter does not expressly teach at least one haptic actuator to provide haptic feedback to the user; and
a plurality of tendons coupled to the plurality of loops and extending along each of the user's fingers wherein, in a first state, the plurality of loops have a first set of diameters, wherein each diameter of the first set of diameters is greater than a diameter of the user's fingers;
in a second state, the plurality of loops have a second set of diameters, wherein each diameter of the second set of diameters is less than an associated diameter of the first set of diameters; and wherein the plurality of tendons are operable to cause the plurality of loops to transition from the first state to the second state.
Nogami from an analogous tactile feedback art (Figs 11-15) also teaches the concept of a device including at least one haptic actuator to provide haptic feedback to the user (¶042; vibration motors 10 & 11 are put on fingertips; ¶043; allows user to fix/wear vibration motor on fingertips with a band; ¶075; each fingertip portion includes vibration motor used to provide tactile-feedback). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the device of Walters with the concept of including a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb and at least one haptic actuator housed within each of the anchoring finger caps, as taught by Nogami for the advantage of allowing users to fix vibration motor on fingertips with a band to provide tactile-feedback.
Walter and Nogami both remain silent on a plurality of tendons coupled to the plurality of loops and extending along each of the user's fingers wherein, in a first state, the plurality of loops have a first set of diameters, wherein each diameter of the first set of diameters is greater than a diameter of the user's fingers;in a second state, the plurality of loops have a second set of diameters, wherein each diameter of the second set of diameters is less than an associated diameter of the first set of diameters; and wherein the plurality of tendons are operable to cause the plurality of loops to transition from the first state to the second state. Weidner from an analogous finger glove art teaches a device to be worn on top of a user's hand (Figs 1-2), the device comprising 
a plurality of tendons (tension members 20) coupled to a plurality of loops (ribbon-shaped loop 22) and extending along each of the user's fingers ( for loops 22, see Fig 1; fastening member formed as ribbon-shaped loop 22 integrated /incorporated into finger glove; for tendons; 074; tension members 20 are formed as wires or (monofilament) strings, the distal end of each being attached to a fastening member which is formed as a ribbon-shaped loop 22);
wherein, in a first state, the plurality of loops have a first set of diameters, wherein each diameter of the first set of diameters is greater than a diameter of the user's fingers ((Fig 1; fastening member formed as ribbon-shaped loop 22 integrated /incorporated into finger glove,  Examiner notes: first set of diameters is greater than a diameter of the user's fingers in order for the loops to bee applied and considers this a common sense point to one of ordinary skill ion the art); in a second state, the plurality of loops have a second set of diameters, 
wherein each diameter of the second set of diameters is less than an associated diameter of the first set of diameters (¶074; the ribbon-shaped loops 22 are integrated/incorporated into finger glove, so slippage of loops 22 in distal or proximal direction is substantially prevented… by displacing the tension members 20, the loops 22 tighten around the finger bones and exert a force on the finger bones); and 
wherein the plurality of tendons are operable to cause the plurality of loops to transition from the first state to the second state (¶074; the ribbon-shaped loops 22 are integrated/incorporated into finger glove, so slippage of loops 22 in distal or proximal direction is substantially prevented… by displacing the tension members 20, the loops 22 tighten around the finger bones and exert a force on the finger bones).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the device of Walters with the concept of a plurality of loops configured to be circumscribed around the user's fingers and thumb, at least one haptic actuator housed within each of the anchoring finger caps, nor, a plurality of tendons coupled to the loops and the anchoring finger caps, the tendons configured to extend along the user's fingers and thumb; wherein the tendons are configured to cause the loops to decrease in diameter to conform to the user's fingers and thumb; and wherein the tendons are configured to apply a force to the anchoring finger caps when actuated, as taught by Weidner for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand.

Regarding claim 16, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 15, and Walters further teaches wherein the plurality of tendons are operable to apply a force to an anchoring finger cap that houses the at least one haptic actuator (Figs 2-3, ¶069; tensioning cables 206 provide resistive force to finger caps 202, also see claim 1).
Regarding claim 17, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 15, and Weidner further teaches wherein the tendons are operable to apply a pulling force to the loops to cause the loops to transition from the first state to the second state (¶074; the ribbon-shaped loops 22 are integrated/incorporated into finger glove, so slippage of loops 22 in distal or proximal direction is substantially prevented… by displacing the tension members 20, the loops 22 tighten around the finger bones and exert a force on the finger bones). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand . 

Regarding claim 18, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 15, and Walters teaches the haptic feedback device further comprising a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb (Fig 2A-2B; finger caps 202). 
Nogami also teaches the concept of a device including a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb (¶043, Fig 1; an arrangement in which the user wears a finger sack or glove which includes plurality of anchoring finger caps covering fingers and thumb. Examiner note: a glove which covers the fingers inherently has finger caps and are anchored to the body of the glove. In the same paragraph); and
wherein at least one haptic actuator is housed within each of the anchoring finger caps (¶042; vibration motors 10 & 11 are put on fingertips; ¶043; allows user to fix/wear vibration motor on fingertips with a band; ¶075; each fingertip portion includes vibration motor used to provide tactile-feedback).Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the device of Walters with the concept of including a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb and at least one haptic actuator housed within each of the anchoring finger caps, as taught by Nogami for the advantage of allowing users to fix vibration motor on fingertips with a band to provide tactile-feedback. 
Weidner further teaches wherein the tendons are operable to apply a force to the anchoring finger caps when actuated (¶074; the ribbon-shaped loops 22 are integrated/incorporated into finger glove, so slippage of loops 22 in distal or proximal direction is substantially prevented… by displacing the tension members 20, the loops 22 tighten around the finger bones and exert a force on the finger bones). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand. 

Regarding claim 19, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 15, and Nogami further teaches wherein at least one of the plurality of haptic actuators is configured to apply haptic feedback to each of the user's fingers (¶042; vibration motors 10 & 11 are put on fingertips; ¶043; allows user to fix/wear vibration motor on fingertips with a band; ¶075; each fingertip portion includes vibration motor used to provide tactile-feedback). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the device of Walters with the concept of including a plurality of anchoring finger caps configured to be circumscribed around extremities of the user's fingers and thumb and at least one haptic actuator housed within each of the anchoring finger caps, as taught by Nogami for the advantage of allowing users to fix vibration motor on fingertips with a band to provide tactile-feedback.. 

Regarding claim 20, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 15, and Walters further teaches the concept wherein the plurality of tendons comprise: a first set of tendons operable to apply a force to an anchoring finger cap that houses the at least one haptic actuator (Figs 2-3, ¶069; tensioning cables 206 provide resistive force to finger caps 202); and
Weidner further teaches a second set of tendons operable to cause the loops to transition from the first state to the second state (¶073, Fig 2; tension units 18 comprise a plurality of helical elements 18a made of a shape memory alloy, the length of which can be shortened by means of a control signal of a controller; Examiner: the shortening of length is the decrease in diameter). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the features, as taught by Walters, Nogami and Weidner above for the advantage of presenting a high grade perceptual presentation where the user perceives a plane and an object surface about a user’s hand. 
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walters (U.S. Patent Application Pub. 2017/0165567) in view of Nogami et al. (U.S. Patent Application Pub.    20070290988) further in view of Weidner (U.S. Patent Application Pub. 2019/0282426) and still further in view of Smith et al. (WO Patent Application Pub. 2020/146226). 

Regarding claim 8, Walters, Nogami and Weidner in combination teach the haptic feedback device of claim 1, but Walters, Nogami and Weidner, whether alone or in combination, all are silent on wherein one or more of the at least one haptic actuator is configured to apply a temperature variation.
Smith from an analogous haptic actuator art teaches the concept, wherein one or more of the at least one haptic actuator is configured to apply a temperature variation (¶073; applied as biofeedback by the haptic actuator, in which variations in the temperature profiles applied to the user may be correlated with an individual’s state of relaxation or excitement. Physiologically-informed haptic actuation can also be used to convey an affective state of the user. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the features, as taught by Walters, Nogami and Weidner above, with the concept wherein one or more of the at least one haptic actuator is configured to apply a temperature variation, as taught by Smith for the purpose of so that the haptic feedback device includes at least one haptic actuator to apply force feedback for the advantage of applying biofeedback to a user.
Conclusion
          The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Linn et al., (U.S. Patent Application Pub. 2011/0071664), teaches a grasp assist device includes a glove portion having phalange rings, contact sensors for measuring a grasping force applied by an operator wearing the glove portion, and a tendon drive system (TDS).  

Elias et al., (U.S. Patent 2019/0101981), teaches a VR glove capable of measuring the movement of individual finger and thumb bones.

Cohen et al., (U.S. Patent 2019/0101983), teaches a wearable device includes: at least one compliant region adapted and configured to be placed over a joint of a subject and at least two flexible but less compliant regions coupled to opposite ends of the compliant region.                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571) 270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684      


						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684